Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Please note the Examiner for this application has CHANGED.
	The Applicants’ Amendment to the Claims filed on 12/17/2020 is entered.
This application is a CON of 14/349,772 filed on 04/04/2014 (now US Patent 10,130,715) which is a 371 of PCT/US2014/013431 filed on 01/28/2014
which claims US priority benefit of US Provisional 61/757,604 filed on 01/28/2013.
Information Disclosure Statement
	The IDS filed on 12/17/2020 has been considered by the examiner.
Status of the Claims
Claims 5, 6, and 7 are presently cancelled.
Claims 21-23 are new.
Claims 1-4, 8-23 are pending.
Claims 10-20 are withdrawn.
Claims 1-4, 8-9, and 21-23 are under examination.
Election/Restrictions
Applicant’s election of the Group I invention directed to a composition in the reply filed on June 08, 2020 is as previously acknowledged. 
s 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 08, 2020.
Drawings
	The petition for color drawings was denied/dismissed by the Office in a Notice mailed on 02/05/2021.
Response to Amendment
Any/all objections and rejections to cancelled claims 5-7 are rendered moot.
Any/all objections and rejections made in the previous office action and not repeated in this office action are withdrawn herein based on the Applicants’ Amendment to the Claims filed on 12/17/2020.
Claim Rejections - 35 USC § 112(b) – new grounds necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Currently amended claims 1, 4, 8-9, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Currently amended claim 1 recites “(a) an effective amount of beta-alanine or a derivative of beta-alanine”.  It is unclear what “amount” is encompassed by this phrase to be considered to meet the limitation of “effective amount”.  It is unclear in the context of the claim what is the intended use of the component (a) such that it would be an “effective amount”.  Although the claim recites the intended use of an effective amount of component (b) is to reduce intolerable paraesthesia caused by (a) to a tolerable level, it is not recited in the claim what component (a) is intended to be effective at performing and thus the metes and bounds of an “effective amount” of component (a) is unclear. 
Claims 4, 8-9, and 21-23 are indefinite because they depend upon claim 1 and are not remedial.  Note that claims 2 and 3 are remedial. 
Additionally, newly added claim 22 is indefinite because the claim lacks units regarding the ratio and thus it is unclear whether it intends a ratio based on, for example, molecule:molecule, weight:weight, or volume:volume.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Currently amended claims 1-3, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (International Application Number PCT/US2011/048465, International Publication Number W02012/024611 Al, filed on August 19, 2011, published on February 23, 2012, of record).
Harris et al. teach administration of an effective amount of a composition comprising beta-alanine for treatment of muscular disorders including co-administration of a protein and/or one or more essential amino acids or a vitamin or mineral supplement (e.g. page 5, lines 21-26).  Note that it is well-known in the art that magnesium is an essential nutrient which means humans must get it from food or supplements. Further, in page 9, line 5, Harris et al disclose magnesium may be complexed with the beta-alanine composition for the preparation of a pharmaceutically acceptable salt (e.g., page 9, line 20-23; page 10, para 2).  Harris et al teach such pharmaceutically acceptable salts are known to be used in sustained release or pro-drug formulations (e.g., page 9, line 20).
Harris et al. teach administration of an effective amount of a composition comprising beta-alanine for treatment of muscular disorders using a wide range of doses including 0.1 g per day or 200 mg per day (e.g. page 5, para 1). 
Harris et al disclose that administration of beta-alanine can result in symptoms of paresthesia (see page 26 last paragraph). Harris et al. teach compositions for providing beta-alanine in combination with another agent (see pages 39-41; reference claim 1 for 
Harris et al. teach co-administration of an effective amount of magnesium with an effective amount of beta-alanine (e.g., reference claim 50 and page 25, line 17).
Regarding claim 8, Harris et al. teach a pharmaceutical carrier vehicle or diluent (page 18, lines 3-10).  
Harris et al. teach administration of magnesium, L-theanine, and L-carnitine (see claim 50, page 25, para 3).
Per newly added claim 23, Harris et al. teach that the composition is a powder (e.g., page 8, line 20).
Regarding claims 2 and 3, Harris et al. does not explicitly teach that the composition is formulated with an intended use for reducing intolerable paraesthesia caused by beta-alanine to a tolerable level or the recited % w/w or w/v recited in claims 2 and 3, respectively. However, the compositions disclosed in Harris et al. teach beta-alanine can be provided in solid or liquid dosage forms (see page 41) and doses of beta-alanine (see page 47 line 18 through page 48 line 3). Harris et al teach magnesium may be part of a pharmaceutically acceptable salt and thus would meet the limitation of about 0.0005 % of the solid composition whereas beta-alanine would be in the range of 88% of a solid composition.  Likewise, per claim 3, Harris et al teach magnesium may be part of et al. teach effective doses of magnesium (see page 712, left column, paragraph 2). Brill et al. teach the NMDA receptor is involved in hypersensitivity states associated with paresthesia and demonstrate that administration of magnesium reduces pain scores (see abstract and Fig. 1). 
Regarding claim 8, Harris et al. teach a pharmaceutical carrier vehicle or diluent (page 18, lines 3-10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition comprising beta-alanine and magnesium taught by Harris et al. with the teachings of Brill et al. with the reasonable expectation of successfully generating a composition having the necessary amounts of beta-alanine in relation to magnesium in order for the composition to reduce intolerable paraesthesia caused by beta-alanine. The teachings of Harris et al. demonstrate the beneficial effects of beta-alanine, that beta-alanine can induce symptoms of paraesthesia, and that a composition comprising beta-alanine and magnesium, was already known in the art. The teachings of Brill et al. demonstrate that targeting the NMDA receptor in hypersensitivity states with magnesium lowers pain scores. One of ordinary skill would have been motivated to determine the relative amounts of beta-alanine and magnesium necessary for the composition to treat beta-alanine-induced paraesthesia in order to maximize the positive benefits of beta-alanine 
Note that the claims are drawn to a product and the intended use of a product is not generally afforded patentable weight for purposes of applying prior art.  
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (International Application Number PCT/US2011/048465, International Publication Number W02012/024611 Al, filed on August 19, 2011, published on February 23, 2012, cited in the Information Disclosure Statement) in view of Brill et al. (British Journal of Anaesthesia, vol. 89, pages 711-714, published 2002, cited in the Information Disclosure Statement dated June 8, 2020) as applied to claims 1-3, 8, and 23 above, and further in view of Kozak (International Application Number PCT/GB94/00669, International Publication Number WO 94/22483, filed on March 30, 1994, published on October 13,1994, cited in the Information Disclosure Statement filed June 8, 2020).
The teachings of Harris et al. in view of Brill et al. are applied to claim 4 as they were applied to claim 1 above.
Harris et al. in view of Brill et al. do not teach that the elements of (a) and (b) of instant claim 1 are chemically linked.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition taught by Harris et al. in view of Brill et al. with the teachings of Kozak to covalently bind the beta-alanine with an agent so that upon entry into the cell they separate and become therapeutically active. 
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Response to Arguments against prior art
The Applicants’ response filed on 12/17/2020 has been fully considered but is unpersuasive.  The applicants’ argument that the Brill et al reference refers to pain reduction rather than paraesthesia is unpersuasive because the symptoms of paraesthesia include itching which may also be considered a type of pain.  Further, the applicants’ arguments regarding the dosages and effective amounts is unpersuasive because Harris et 
Double Patenting – maintained and updated per amendment
The Applicants’ Response filed on 12/17/2020 is to request these rejections be held in abeyance.  As this response does not point out any specific reasons traversing the rejections, the rejections are maintained and repeated below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Currently amended claims 1-4, 8-9, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,130,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims are essentially the same as the instant claims except they are limited to a component (b) comprising L-theanine and Zyzyphus jujube var. spinose botanical rhizome extract, wherein the ratio of component (a) to component (b) is specified.  The species claimed in component (b) of the ‘715 Patent are listed in the currently amended claim 1 and the patented dependent claims recite essentially the same limitations as the instant claims.  For example, instant dependent claim 21 recites L-theanine, Celastrus paniculatus botanical rhizome extract, and Zizyphus jujube var. spinose botanixl rhizome extract which is rendered obvious and/or 
Free of prior art
	Claims 9, 21 and 22 appear free of the prior art.
Conclusion
Related prior art: Decombaz et al “Effect of slow-release beta-alanine tablets on absorption kinetics and paresthesia” (Amino Acids July 2012 Vol 43: pages 67-76) is related prior art that although not being applied in a current art rejection may be applied in a future office action if appropriate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636